Citation Nr: 1107475	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-18 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized dental 
expenses incurred as a result of non-VA dental treatment rendered 
by Aspen Dental from April 18, 2008 to May 9, 2008.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 decision of the of the Fee Processing 
Center (FPC) of the Department of Veterans' Affairs Medical 
Center (VAMC) in Togus, Maine which denied payment for non-VA 
outpatient dental treatment from April 18, 2008 to May 9, 2008.

A statement of the case (SOC) was issued in July 2008.  The 
Veteran filed a timely substantive appeal (via the VA Form 9, 
Appeal to the Board of Veterans' Appeals) in July 2008.  

A claimant for payment or reimbursement under 38 U.S.C.A. § 1725, 
applying to reimbursement for non service connected disabilities, 
must be the entity that furnished the treatment (the vendor), the 
Veteran who paid for the treatment, or the person or organization 
that paid for such treatment on behalf of the Veteran.  38 C.F.R. 
§ 17.1004(a).  Thus, the Veteran has standing in this case.


FINDINGS OF FACT

1.  The Veteran had dental services provided by a non-VA dentist 
from April 18, 2008 to May 9, 2008.

2.  Outpatient dental services, totaling $914.16, were not 
preapproved by VA, nor were they for a medical emergency.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized dental 
expenses incurred as a result of non-VA dental treatment rendered 
by Aspen Dental, from April 18, 2008 to May 9, 2008, have not 
been met.  38 U.S.C.A. § 1725 (West 2002); Veterans' Mental 
Health and Other Care Improvements Act of 2008, Pub. L. No. 110-
387, § 402, 122 Stat. 4110 (2008); 38 C.F.R. §§ 17.120, 17.1000-
17.1008, 17.161 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

In this case, the Veteran has not been provided a VCAA notice 
regarding his claim. The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that failure to comply 
with the notice requirement of the VCAA is not prejudicial to the 
veteran if, based on the facts alleged, no entitlement exists.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  Here, the 
Veteran is not alleging that he was preapproved for outpatient 
dental services rendered from April 18, 2008 to May 9, 2008.  
Instead, he argued that reimbursement should be allowed as 
preauthorization is not always necessary to receive 
reimbursement, he contacted VA a couple of weeks after seeing 
Aspen Dental Associates, and his initial visit to the dentist, 
while not an emergency at that time, became an emergency when his 
tooth was broken during treatment for a filling which required 
subsequent treatment.  The Veteran also alleged that it was an 
additional two hours to the VA medical center in Togus, Maine and 
was an additional expense to him.  The Board finds, accordingly, 
that the Veteran has not been prejudiced by the VAMC's failure to 
provide him a VCAA notice.

Pertinent Laws and Regulations

The Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), 
provides general authority for the reimbursement of non-VA 
emergency treatment for nonservice-connected disabilities.  See 
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2010), 
as amended by 68 Fed. Reg. 3401-04 (Jan. 24, 2003) (effective 
March 25, 2003).  This law was enacted on November 30, 1999, and 
took effect 180 days after the date of enactment, i.e., May 29, 
2000.  The interim final rule implementing the new statute 
provided that its effective date was May 29, 2000, and that VA 
would make retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. Reg. 
36,467 (July 12, 2001).  The final regulation at 38 C.F.R. § 
17.1002(a) through (i) provides a list of nine separate 
prerequisites, which must be met, before VA may advance payment 
or reimbursement for emergency services provided for nonservice-
connected disabilities in non-VA facilities.  

To be eligible for reimbursement under this authority, the 
veteran has to satisfy all of nine of the following conditions:  
(a) the emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public; (b) the claim for payment or reimbursement 
for the initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention would 
have been hazardous to life or health (this standard would be met 
if there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health of 
the individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or part); 
(c) a VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); (d) 
the claim for payment if reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility; (e) at the time the emergency treatment 
was furnished, the veteran was enrolled in the VA health care 
system and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) the veteran is 
financially liable to the provider of emergency treatment for 
that treatment; (g) the veteran has no coverage under a health-
plan contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment is 
barred because of a failure by the veteran or provider to comply 
with the provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified time limits, 
or failure to exhaust appeals of the denial of payment); (h) if 
the condition for which the emergency treatment was furnished was 
caused by an accident or work related injury, the claimant has 
exhausted without success all claims and remedies reasonably 
available to the veteran or provider against a third party for 
payment of such treatment, and the veteran has no contractual or 
legal recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in part, 
the veteran's liability to the provider; and; (i) the veteran is 
not eligible for reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 (U.S.C. 1728 authorizes VA 
payment or reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive emergency 
treatment for a service-connected disability).  See 38 C.F.R. § 
17.1002.

VA regulations also provide that a claim under the Millennium 
Bill must be filed within 90 days after the latest of the 
following:  (1) July 19, 2001; (2) the date that the Veteran was 
discharged from the facility that furnished the emergency 
treatment; or (3) the date the Veteran finally exhausted, without 
success, action to obtain payment or reimbursement for the 
treatment from a third party.  See 38 C.F.R. § 17.1004(d).

Under 38 C.F.R. § 17.1004(e), if after reviewing a claim the 
decisionmaker determines that additional information is needed to 
make a determination regarding the claim, such official will 
contact the claimant in writing and request additional 
information.  The additional information must be submitted to the 
decisionmaker within 30 days of receipt of the request or the 
claim will be treated as abandoned, except that if the claimant 
within the 30-day period requests in writing additional time, the 
time period for submission of the information may be extended as 
reasonably necessary for the requested information to be 
obtained.

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 
and § 1728 were amended.  See Veterans' Mental Health and Other 
Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110 (2008).  This bill makes various changes to Veteran's 
mental health care and also addresses other health care related 
matters.  Relevant to the instant case, the new law amends 38 
U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement 
by VA of private treatment mandatory as opposed to discretionary, 
if all of the pertinent criteria outlined above are otherwise 
satisfied.  Specifically, the word "shall" in both statutes was 
changed from the word "may."  Additionally, this amendment added 
a provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include treatment 
rendered (1) until such time as the Veteran can be transferred 
safely to a VA facility or other Federal facility and such 
facility is capable of accepting such transfer; or . . . (2) 
until such time as a Department facility or other Federal 
facility accepts such transfer if: (A) at the time the Veteran 
could have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other Federal 
facility agreed to accept such transfer; and (B) the non-
Department facility in which such medical care or services was 
furnished made and documented reasonable attempts to transfer the 
Veteran to a Department facility or other Federal facility.  Id.

The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint in 
order to qualify for payment or reimbursement.  Rather, it need 
be demonstrated only that the initial evaluation and treatment 
was for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health, 
that is, placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); 
see Swinney v. Shinseki, 23 Vet. App. 257 (2009) (to the effect 
that both medical and lay evidence may be considered in a 
prudent-layperson evaluation and that neither 38 U.S.C.A. § 1725 
nor 38 C.F.R. § 17.1002 required a medical finding of an 
emergency).

A veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal (i.e., gum) 
disease, for the sole purposes of receiving VA outpatient dental 
services and treatment, if certain criteria are met. See 38 
U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2010).

Analysis

In this case, the Veteran is in receipt of a total disability 
rating based on individual unemployability and is therefore 
authorized any needed dental treatment.  See 38 C.F.R. § 
17.161(h) (2010).  However, during any twelve-month period the 
total amount which VA may expend for furnishing outpatient dental 
services, treatment, or related dental appliances to a veteran 
through private facilities for which VA has contracted may not 
exceed $1,000 unless VA determines, prior to the furnishing of 
such services, treatment, or appliances and based on an 
examination of the veteran by a VA dentist (or a dentist under a 
contract or fee arrangement with VA) that the furnishing of such 
services, treatment, or appliances at such cost is reasonably 
necessary.  38 U.S.C.A. § 1712(a)(3).

In statements presented throughout the duration of the appeal, 
the Veteran has maintained that reimbursement should be allowed 
as preauthorization is not always necessary to receive 
reimbursement, he contacted VA a couple of weeks after seeing 
Aspen Dental Associates, and his initial visit to the dentist, 
while not an emergency at that time, became an emergency when his 
tooth was broken during treatment for a filling which required 
subsequent treatment.  He also contends that it was an additional 
two hours to the VA medical center in Togus, Maine and was an 
additional expense to him.

The Veteran had dental services provided by a non-VA dentist from 
April 18, 2008 to May 9, 2008.  The dental services, which 
included x-rays and an initial examination on April 18, 2008, a 
large filling with deep carries on tooth #5 with surgical 
removal, and a bridge prep from tooth #4 to tooth #6 on May 9, 
2008, totaled $914.16, as noted per the November 2008 private 
dentist's report as well as the summary of dental treatment 
submitted in the record.  The Veteran does not argue that he was 
authorized or preapproved for any outpatient dental services, nor 
does the record reflect any such authorization.  In fact, in his 
May 2008 substantive appeal, the Veteran specifically argued that 
preauthorization is not always necessary to receive reimbursement 
and that he contacted VA a couple of weeks after seeing Aspen 
Dental Associates.  As preapproval was not authorized for 
outpatient dental services from April 18, 2008 to May 9, 2008, 
repayment for the costs of such services is not warranted.

The Board recognizes that under 38 U.S.C.A. § 1725, a veteran may 
be entitled to payment or reimbursement of medical expenses 
incurred at a non-VA facility. However, as noted above, the 
services must be rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health.  See 38 
U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010); see also 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  The Veteran does not 
allege, and the evidence does not show that the x-rays and an 
initial examination on April 18, 2008, the large filling with 
deep carries on tooth #5 with surgical removal, and a bridge prep 
from tooth #4 to tooth #6 on May 9, 2008, were rendered in a 
medical emergency where delay would have been hazardous to life 
or health.  In this regard, the Board points to the November 2008 
statement of the private dentist who treated the Veteran from 
April 18, 2008 to May 9, 2008, which reported that the Veteran 
was initially seen on April 18, 2008 for an initial examination 
and x-rays and was subsequently treated for scheduled dental 
procedures.  Moreover, the June 2008 statement by a VA dentist 
found that a broken endontically treated tooth did not constitute 
a dental emergency and dental work needed to be pre-authorized 
before payment could be considered.  

In summary, the non-VA dental services rendered from April 18, 
2008 to May 9, 2008 were not preapproved and were not rendered 
due to a medical emergency where delay would have been hazardous 
to life or health.  While the Board sympathizes with the Veteran, 
unfortunately the law precludes payment or reimbursement for 
unauthorized dental expenses by a non-VA dental facility without 
the above requirements having been satisfied.  

With respect to the Veteran's statements regarding his initial 
visit to the dentist, while not an emergency at that time, became 
an emergency when his tooth was broken during treatment for a 
filling which required subsequent treatment, the Board observes 
that lay statements may be competent to support a claim as to 
lay-observable events or lay-observable disability or symptoms.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, 
the Board also notes that while the Veteran is competent to 
attest to the dental symptoms he experienced during treatment 
from April 2008 to  May 2008, he is not competent to specify that 
such symptoms constituted a dental emergency, as this would 
constitute a medical conclusion which he is not competent to 
make.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay 
person is not competent to render an opinion regarding the 
diagnosis or etiology of a disease or injury; however, a lay 
witness can provide and "eye-witness" account of the visible 
symptoms).  Moreover, the Board must consider only independent 
medical evidence to support the findings rather than provide a 
medical judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 172 (1991).  In considering the 
objective medical evidence, including the statements made by the 
private and VA dentists, the preponderance of the evidence is 
against the claim.  

Thus, as all requirements under 38 U.S.C.A. § 1725 have not been 
satisfied for payment or reimbursement to be authorized as 
required by law, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for payment or 
reimbursement for unauthorized dental expenses incurred as a 
result of non-VA dental treatment rendered by Aspen Dental, from 
April 18, 2008 to May 9, 2008, and regrettably, the claim must be 
denied.  38 U.S.C.A. § 1725 (West 2002 and Supp. 2010); 38 C.F.R. 
§ 17.1000-08, 17.161 (2010).  


ORDER

Entitlement to payment or reimbursement of unauthorized dental 
expenses incurred as a result of non-VA dental treatment rendered 
by Aspen Dental, from April 18, 2008 to May 9, 2008, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


